Name: Commission Regulation (EEC) No 297/82 of 5 February 1982 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 2 . 82 Official Journal of the European Communities No L 40 / 7 COMMISSION REGULATION (EEC) No 297 / 82 of 5 February 1982 on the delivery of various consignments of skimmed-milk powder as food aid laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 3 ), as last amended by Regulation (EEC) No 3474/ 80 ( 4 ); whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by the Act of Accession of Greece , and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1399 / 81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme ( 2 ), and in particular Article 6 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain third countries and beneficiary organizations have requested the delivery of the quantities of skimmed-milk powder set out therein ; Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC ) No 303 / 77 of 14 February 1977 HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC ) No 303 / 77 , the intervention agencies specified in the Annex shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communites . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 February 1982 . For the Commission Poul DALSAGER Member of the Commission ( 3 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 .(*) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (&gt;) OJ No L 141 , 27 . 5 1981 , p . 1 . ( 4 ) OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 40 / 8 Official Journal of the European Communities 11 . 2 . 82 ANNEX (M Consignment A B C 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination Jordan A. R. Yemen Egypt 4 . Total quantity of the con ­ signment 110 tonnes 145 tonnes 33 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder Bought on the Community market Intervention stocks 7 . Special characteristics and / or packaging ( 2 ) See note ( 4 ) Entry into intervention stock after 1 March 1981 8 . Markings on the packaging 'Jordan 2108 EXP / Dried skimmed-milk , enriched / Gift of the European Econo ­ mic Community / Action of the World Food Programme' 'YAR 380 / 2 / Dried skimmed-milk , enriched / Hodeidah / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme' 'Egypt 644 EXP / Dried skimmed-milk , non-enriched / Alexandria / Gift of the European Economic Com ­ munity / Action of the World Food Programme' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  11 . 2 . 82 Official Journal of the European Communities No L 40 / 9 Consignment D E 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1400 / 81 2 . Beneficiary UNRWA 3 . Country of destination Syria 4 . Total quantity of the con ­ signment 150 tonnes 100 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the skimmed-milk powder Bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) See note ( 4 ) 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1982 Loading in March 1982 10 . Stage and place of delivery Port of unloading Lattakia or Tartous ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) Field Supply and Transport Officer / Syria , PO Box 4313 , Damascus , Syria 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 40 / 10 Official Journal of the European Communities 11 . 2 . 82 F GConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1399 / 81 ( 1981 programme) ( EEC ) No 1400 / 81( b ) affectation 2 . Beneficiary UNRWA Jordan3 . Country of destination 4 . Total quantity of the con ­ signment 150 tonnes 150 tonnes Belgian Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder 7 . Special characteristics and/ or packaging ( 2 ) 8 . Markings on the packaging See note ( 4 ) 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading in March 1982Loading as soon as possible and at the latest 28 February 1982 10 . Stage and place of delivery Port of unloading Aqaba (deposited on the quay or in lighters ) Field Supply and Transport Officer (Jordan ), PO Box 484 , UNRWA, Amman , Jordan1 1 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 11 . 2 . 82 Official Journal of the European Communities No L 40 / 11 Consignment H I 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC) No 1399 / 81 ( 1981 programme ) ( b ) affectation (EEC ) No 1400 / 81 2 . 3 . Beneficiary Country of destination ^j- Comores 4 . Total quantity of the con ­ signment 200 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Dutch 6 . Origin of the skimmed-milk powder Bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) See note ( 4 ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre , vitaminÃ © / Don de la CEE aux Comores / Pour distribution gratuite' 9 . Delivery period Loading in March 1982 10 . Stage and place of delivery Port of unloading Moroni ( deposited on the quay or in lighters ) Port of unloading Mutsamudu ( deposited on the quay or in lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) MinistÃ ¨re de l'Ã conomie , des Finances et du Plan , Service de la Gestion des Aides Internationales , Moroni , Grande Comore ( telex 219 MAERFIC KO ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 40 / 12 Official Journal of the European Communities 11 . 2 . 82 Notes: (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) Other than those set out in the Annex of Regulation (EEC ) No 625 / 78 ( see Article 6 ( 2 ) of Regulation (EEC ) No 303 / 77). ( 3 ) Only in the case of delivery 'to the port of unloading' and 'free at destination' ( see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77 ). ( 4 ) The vitamin A content of the skimmed-milk powder must be at least 5 000 IU per 100 grams . The vitamin D content of the skimmed-milk powder must be at least 500 IU per 100 grams . The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption . The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . The vitamin-enriched skimmed-milk powder must be manufactured not more than one month before the date of issue of the control certificate referred to in Article 8 ( 1 ) of Regulation ( EEC ) No 303 / 77 .